Citation Nr: 1609791	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  09-28 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as due to exposure to Agent Orange.
 
2.  Entitlement to service connection for cardiovascular disease, claimed as due to exposure to Agent Orange.
 
3.  Entitlement to service connection for dermatitis of the neck and anterior axillae, claimed as due to exposure to Agent Orange.

4.  Entitlement to service connection for chronic cough.
 
5.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).
 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESSES AT HEARING ON APPEAL

Appellant and L.H.


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2012, the Veteran testified before the undersigned Veterans Law Judge  at a Travel Board hearing; a transcript of that hearing is of record.  During the hearing, the Veteran requested (and the undersigned granted) a 60-day abeyance such that he might submit additional evidence in support of his appeal.  A waiver of RO consideration of any additional evidence received was completed during the hearing and placed in the claims file.  See 38 C.F.R. § 20.1304 (2015).  In June 2012, the Veteran submitted additional argument as well as duplicate evidence.  

In October 2012, the Board remanded the issues on appeal for additional development.  In November 2015, the Veteran submitted additional medical evidence in support of his appeal, and waived RO consideration of that evidence in December 2015.


Also in November 2015, the Veteran submitted a motion to advance his appeal     on the docket "due to significant [d]elay" by the RO in processing the Board's October 2012 remand.  However, the Veteran has not submitted any evidence of administrative error, nor has he otherwise contended that there is any other basis on which to consider his motion for expedited consideration.  38 U.S.C. § 7107(a); 38 C.F.R. § 20.900(c) (2016).  In the absence of sufficient cause, the Veteran's motion to advance on the docket is denied.  Id.  

The Veteran was previously represented by a private attorney in this matter, but subsequently revoked that representation, as discussed in correspondence from the Veteran and/or the former attorney dated in July 2009, August 2009, and, most recently in December 2015.  Instead, the record reflects his current representative as listed on the title page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that further remand is necessary for additional development of the claims on appeal.

Preliminarily, it appears that there are documents related to the Veteran's appeal    that have not been associated with his virtual claims file.  In various statements the Veteran references a January 2014 supplemental statement of the case (SSOC) that is not of record.  Additionally, a June 2015 deferred rating decision requests location of a file and notes that "VBMS/VVA only has limited documents."  While there is an accompanying notation in the virtual file of "DOCS scanned into VBMS," given the outstanding SSOC, it appears that the record is still incomplete.  Thus, on remand, efforts should be made to locate and associate any temporary or paper file, and any other outstanding documents, including a January 2014 SSOC.

Regarding the claim for increased rating for PTSD, the Board notes that in October 2015, a VA provider reported ongoing treatment of the Veteran for his PTSD symptoms since December 2012.  However, no treatment records dated after September 2013 have been obtained.  Additionally, the Board notes that in December 2012, a VA provider was asked to complete both a functional capacity evaluation and a psychological evaluation in connection with a claim for Social Security (SSA) disability benefits.  However, no records pertaining to that SSA claim - which evidently relates at least in part to mental health - have been requested.  Therefore, remand is necessary to obtain all relevant outstanding records.  Additionally, given that it has been over three years since his most recent examination, the Veteran should be provided a new VA examination to 
evaluate the current severity of his PTSD.

Next, regarding the claim for a chronic cough, the Board observes that during an August 2005 Agent Orange (AO) Registry examination, the Veteran reported a recurrent cough.  The AO examiner rendered a diagnosis of chronic cough of uncertain etiology.  Thereafter, VA treatment notes show a diagnosis of acute asthmatic bronchitis in January 2012, and questionable asthma in April 2012, at which time pulmonary function tests (PFTs) were ordered.  However, it is unclear whether the Veteran underwent the PFT, as there is no report of record and no treatment notes of record dating after September 2013.  Therefore, remand is necessary to obtain any outstanding relevant VA treatment notes, to include the result of any PFT. Additionally, the Veteran should be afforded a VA examination relating to his claimed chronic cough.

Turning to the hypertension claim, the Veteran asserts his currently diagnosed arterial hypertension is related to presumed herbicide exposure in service.  He has not yet been afforded a VA examination relating to that claim, and one should be provided on remand.  

Finally, regarding the remaining claims for dermatitis and cardiovascular disease, the Board finds it would be premature to adjudicate those claims at this time given the apparently incomplete record and the number of potentially relevant outstanding VA treatment records and SSA records.  In this regard, it appears that the Veteran underwent an EKG in February 2013, and a VA treatment note indicates that the EKG report is available in CPRS.  However, that report does not appear to be of record.  Thus, those claims are remanded pending further development of the record.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the virtual claims file documents in   any temporary file or paper claims file, as well as any outstanding documents relevant to the appeal, including a January 2014 SSOC.  If no additional records are located, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Ask the Veteran to provide the names, addresses,     and approximate dates of treatment of all health care providers, both VA and private, who have treated him for hypertension, cardiovascular disease, dermatitis of the neck and anterior axillae, a chronic cough, or PTSD.  After securing any necessary releases, the AOJ should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

3.  Additionally, obtain all relevant outstanding VA treatment records, to include ongoing mental health treatment records from September 2013, records relating to any pulmonary function testing around April 2012, and records relating to an EKG around or prior to April 2013.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

4.  Request from the SSA records pertaining to the Veteran's disability claim, to include records pertaining to a December 2012 functional capacity and psychological evaluations.

5.  After the foregoing development is completed to the extent possible, schedule the Veteran for a VA PTSD examination to determine the current severity of his PTSD.  The claims file must be reviewed by the examiner in conjunction with the examination. All indicated studies should be performed and all findings should be reported in detail.

6.  Schedule the Veteran for a VA hypertension examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  All necessary tests and studies should be conducted. 

Following review of the claims file and examination of the Veteran, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that any hypertension identified on examination or during the course of the claim arose in service or is otherwise related to service, to include presumed exposure to herbicides.  The examiner should explain the medical basis for any conclusion reached.  If the examiner cannot provide an opinion without resort to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e. lack of records, limits of medical knowledge, etc.).

7.  Schedule the Veteran for a VA respiratory examination to determine whether a current respiratory condition manifested as a chronic cough, is related to service.  The claims file must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  The examiner should clearly list all current lung disabilities diagnosed on examination.

Following review of the claims folder and examination of the Veteran, as to each diagnosed lung disability identified, the examiner should provide an opinion as to whether it is  at least as likely as not (50 percent probability or greater) that the current lung disability, to include acute asthmatic bronchitis, arose in service or is otherwise related to service.  The examiner should explain the medical basis for any conclusion reached.  If the examiner cannot provide an opinion without resort to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e. lack of records, limits of medical knowledge, etc.).

8.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




